Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 08/25/2021 and 11/04/2021. Claims 1, 3-8, 10-15, and 17-25 are pending.

Response to Arguments
Applicant’s arguments, see Remarks pp. 9-11, filed 08/25/2021, with respect to the rejection(s) of claim(s) 1, 3-8, 10-15, and 17-25 under section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Elliott.

Claim Interpretation
Based on applicant’s original disclosure, the term “computer readable storage medium” is interpreted to exclude transitory signals per se. Spec ¶ [0098].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-8, 10-15, and 17-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s original disclosure does not disclose “storing the gateway IP address in a predetermined memory location at the gateway resolver,” as set forth in claims 1, 8, 15, 21 and 23. The original disclosure describes storing a gateway ID at a predetermined memory address of the gateway device (Spec. ¶ [0078]), and storing the access location of the gateway resolver at a predetermined address of the gateway device (Spec. ¶ [0080]). Neither of these cited portions disclose storing information at a predetermined memory location at the gateway resolver, but instead discloses information stored at predetermined memory locations of the gateway device. The original disclosure further discloses updating (i.e., storing), by the gateway resolver, the gateway ID and gateway IP address in data repository 170, and that the two parameters are at predetermined location/portion of the identification information received. Spec. ¶ [0087]. However, the storage 170 is not a predetermined memory location of gateway device. Based on Figure 3, the storage 170 is external to the gateway resolver 180. Lastly, the location of the two parameters are at predetermined locations of information 
Applicant cites ¶¶ [0081] and [0082] of the published application as support for the claim amendment(s). Remarks p. 9. However, the cited portions merely disclose the gateway device updating the gateway resolver with the IP address, that is then stored at the data repository 170. The data repository 170 is commensurate with “a predetermined memory location of the gateway resolver.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0334490 (“Nakata”), in view of U.S. Pub. No. 2002/0106074 (“Elliott”), in view of U.S. Pub. No. 2016/0308875 (“Judge”), in view of U.S. Pub. No. 2018/0331997 (“Mo”), and further in view of U.S. Pat. No. 7,376,650 (“Ruhlen”). 

Regarding claim 1, Nakata teaches a computer implemented method for configuring a gateway in an internet of things (IoT) system, the method comprising: 
receiving, by a gateway resolver and from the gateway, a gateway IP address mapped to a unique gateway identifier (Fig. 12 depicting a gateway IP address mapped to a gateway identifier; Fig. 19, T3-1); 
receiving, by the gateway resolver, a request (Fig. 23, T11-1; Fig. 24, S41) comprising access information associated with the gateway (“The device control request destination query includes the device ID of the device 2, which is the transmission destination of the downlink packet, and the GW-ID of the corresponding GW 3,” ¶ [0220]); 
parsing, by the gateway resolver, the access information to retrieve the unique gateway identifier (“the transceiver 91 checks whether a target module ID is included in 
accessing, by the gateway resolver, the gateway IP address mapped to the unique gateway identifier (“When the GW 3 has the target module 94a (a Yes route in Step S44), the transceiver 91 transmits the IP address of the GW 3 as a device control request destination query response (Step S45),” ¶ [0312]) from a data repository (Figs. 14 and 17, 94d). 
While Nakata does not expressly disclose “parsing,” this is inherently required because the GW-ID is required to perform the operations disclosed by Nakata. As such, the GW-ID must be parsed from the request.
Nakata fails to teach storing and accessing the gateway IP address in a predetermined memory location at the gateway resolver. Elliott teaches storing (¶ [0049]) and accessing (¶ [0078]) an IP address in a predetermined memory location (“other information may also be entered, such as an IP address…communicates the entered information to the server 33', which then stores the information in a predetermined memory location, such as memory location Z1, of table T2 in the database 33,” ¶ [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a predetermined memory location, as taught by Elliott, into Nakata, in order to expedite memory retrieval.
Nakata-Elliott fails to teach a request to access a management console of an IoT system, the request being sent by an administration device. Judge teaches accessing a management console of an IoT system from an administration device (Judge: “The Web/API server 130 is accessed by an administrator 102 using a device (e.g., 112C) 
Nakata-Elliott-Judge fails to teach obtaining, by the gateway resolver, a management console URL based on the IP address; and redirecting, by the gateway resolver, the administration device to the management console URL in response to the request. Mo teaches obtaining, by the gateway resolver, a URL based on the IP address (Mo: “specifying, by the jumping server, a content server, to convert an IP address of the content server to a prefix of a jumping domain name according to predetermined rules; using, by the jumping server, a pre registered domain name as a suffix of the jumping domain name; combining, by the jumping server, the jumping domain name and a URL (uniform resource locator) in the first HTTP to form the jumping URL,” ¶ [0014]); and redirecting, by the gateway resolver, the client device to the URL in response to the request (Mo: “sending, by the jumping server, the jumping URL to the client terminal; receiving, by the client terminal, the jumping URL, and sending, by the client terminal, a domain-name resolution request for resolving the jumping domain name in the jumping URL to the DNS server; receiving, by the DNS server,” ¶ [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a jumping URL, as taught by Mo, 
Nakata-Elliott-Judge-Mo fails to teach requesting, by the gateway resolver, a predetermined format for a management console URL; and generating, by the gateway resolver, a management console URL in the predetermined format based on the gateway IP address. Ruhlen teaches requesting, by a resolver (Fig. 1, 130), a predetermined URL format (Fig. 1, 160) (“looking up a patterned URL from a list or database of patterned URLs,” Col. 7, lines 1-10), and generating, by the gateway resolver, a URL in the predetermined format (Fig. 3, 315). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a redirector, as taught by Ruhlen, into Nakata-Elliott-Judge-Mo, in order to improve redirect response times by using pattern matching.

Regarding claim 8, Nakata teaches a system comprising: 
a memory device (Fig. 3, 90b); and 
a processor coupled to the memory device (Fig. 3, 90a), the processor configured to resolve access information for a gateway (Fig. 23), the processor is configured to perform: 
receive, from the gateway, a gateway IP address mapped to a unique gateway identifier (Fig. 12 depicting a gateway IP address mapped to a gateway identifier; Fig. 19, T3-1); 
receiving a request (Fig. 23, T11-1; Fig. 24, S41) comprising access information associated with the gateway (“The device control request destination query includes the 
parsing the access information to retrieve the unique gateway identifier (“the transceiver 91 checks whether a target module ID is included in the GW-ID included in the query from the GW management table 94d (Step S43),” ¶ [0311]); and
accessing the gateway IP address mapped to the unique gateway identifier (“When the GW 3 has the target module 94a (a Yes route in Step S44), the transceiver 91 transmits the IP address of the GW 3 as a device control request destination query response (Step S45),” ¶ [0312]) from a data repository (Figs. 14 and 17, 94d). 
While Nakata does not expressly disclose “parsing,” this is inherently required because the GW-ID is required to perform the operations disclosed by Nakata. As such, the GW-ID must be parsed from the request.
Nakata fails to teach storing and accessing the gateway IP address in a predetermined memory location at the gateway resolver. Elliott teaches storing (¶ [0049]) and accessing (¶ [0078]) an IP address in a predetermined memory location (“other information may also be entered, such as an IP address…communicates the entered information to the server 33', which then stores the information in a predetermined memory location, such as memory location Z1, of table T2 in the database 33,” ¶ [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a predetermined memory location, as taught by Elliott, into Nakata, in order to expedite memory retrieval.
Nakata-Elliott fails to teach a request to access a management console of an IoT system, the request being sent by an administration device. Judge teaches accessing a 
Nakata-Elliott-Judge fails to teach obtaining a management console URL based on the IP address; and redirecting the administration device to the management console URL in response to the request. Mo teaches obtaining a URL based on the IP address (Mo: “specifying, by the jumping server, a content server, to convert an IP address of the content server to a prefix of a jumping domain name according to predetermined rules; using, by the jumping server, a pre registered domain name as a suffix of the jumping domain name; combining, by the jumping server, the jumping domain name and a URL (uniform resource locator) in the first HTTP to form the jumping URL,” ¶ [0014]); and redirecting the client device to the URL in response to the request (Mo: “sending, by the jumping server, the jumping URL to the client terminal; receiving, by the client terminal, the jumping URL, and sending, by the client terminal, a domain-name resolution request for resolving the jumping domain name in the jumping URL to the DNS server; receiving, by the DNS server,” ¶ [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a jumping URL, as taught by Mo, into Nakata-Elliott-Judge, in order to 
Nakata-Elliott-Judge-Mo fails to teach requesting a predetermined format for a management console URL; and generating a management console URL in the predetermined format based on the gateway IP address. Ruhlen teaches requesting a predetermined URL format (Fig. 1, 160) (“looking up a patterned URL from a list or database of patterned URLs,” Col. 7, lines 1-10), and generating a URL in the predetermined format (Fig. 3, 315). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a redirector, as taught by Ruhlen, into Nakata-Elliott-Judge-Mo, in order to improve redirect response times by using pattern matching.

Regarding claim 15, Nakata teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith (¶ [0098]), the program instructions executable by a processing circuit to cause the processing circuit to resolve access information for a gateway in an internet of things (IoT) system (¶ [0099]), the processing circuit is configured to perform: 
receive, from the gateway, a gateway IP address mapped to a unique gateway identifier (Fig. 12 depicting a gateway IP address mapped to a gateway identifier; Fig. 19, T3-1); 
receive a request (Fig. 23, T11-1; Fig. 24, S41) comprising access information associated with the gateway (“The device control request destination query includes the 
parse the access information to retrieve the unique gateway identifier (“the transceiver 91 checks whether a target module ID is included in the GW-ID included in the query from the GW management table 94d (Step S43),” ¶ [0311]); and
access the gateway IP address mapped to the unique gateway identifier (“When the GW 3 has the target module 94a (a Yes route in Step S44), the transceiver 91 transmits the IP address of the GW 3 as a device control request destination query response (Step S45),” ¶ [0312]) from a data repository (Figs. 14 and 17, 94d). 
While Nakata does not expressly disclose “parsing,” this is inherently required because the GW-ID is required to perform the operations disclosed by Nakata. As such, the GW-ID must be parsed from the request.
Nakata fails to teach storing and accessing the gateway IP address in a predetermined memory location at the gateway resolver. Elliott teaches storing (¶ [0049]) and accessing (¶ [0078]) an IP address in a predetermined memory location (“other information may also be entered, such as an IP address…communicates the entered information to the server 33', which then stores the information in a predetermined memory location, such as memory location Z1, of table T2 in the database 33,” ¶ [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a predetermined memory location, as taught by Elliott, into Nakata, in order to expedite memory retrieval.
Nakata-Elliott fails to teach a request to access a management console of an IoT system, the request being sent by an administration device. Judge teaches accessing a 
Nakata-Elliott-Judge fails to teach obtaining a management console URL based on the IP address; and redirecting the administration device to the management console URL in response to the request. Mo teaches obtaining a URL based on the IP address (Mo: “specifying, by the jumping server, a content server, to convert an IP address of the content server to a prefix of a jumping domain name according to predetermined rules; using, by the jumping server, a pre registered domain name as a suffix of the jumping domain name; combining, by the jumping server, the jumping domain name and a URL (uniform resource locator) in the first HTTP to form the jumping URL,” ¶ [0014]); and redirecting the client device to the URL in response to the request (Mo: “sending, by the jumping server, the jumping URL to the client terminal; receiving, by the client terminal, the jumping URL, and sending, by the client terminal, a domain-name resolution request for resolving the jumping domain name in the jumping URL to the DNS server; receiving, by the DNS server,” ¶ [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a jumping URL, as taught by Mo, into Nakata-Elliott-Judge, in order to 
Nakata-Elliott-Judge-Mo fails to teach requesting a predetermined format for a management console URL; and generating a management console URL in the predetermined format based on the gateway IP address. Ruhlen teaches requesting a predetermined URL format (Fig. 1, 160) (“looking up a patterned URL from a list or database of patterned URLs,” Col. 7, lines 1-10), and generating a URL in the predetermined format (Fig. 3, 315). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a redirector, as taught by Ruhlen, into Nakata-Elliott-Judge-Mo, in order to improve redirect response times by using pattern matching.

Regarding claims 3, 10 and 17, Nakata-Elliott-Judge-Mo-Ruhlen teaches the invention of claims 1, 8 and 15, and further teaches that determining the gateway IP address of the gateway comprises retrieving the unique gateway identifier and determining the gateway IP address (Nakata: “When the GW 3 has the target module 94a (a Yes route in Step S44), the transceiver 91 transmits the IP address of the GW 3 as a device control request destination query response (Step S45),” ¶ [0312]) from a data repository that stores a mapping between the unique identifier and the IP address (Nakata: Figs. 14 and 17, 94d).

Regarding claims 4, 11 and 18, Nakata-Elliott-Judge-Mo-Ruhlen teaches the invention of claims 2, 9 and 16, and further teaches that obtaining the management 

Regarding claims 5, 12 and 19, Nakata-Elliott-Judge-Mo-Ruhlen teaches the invention of claims 4, 11 and 18, and further teaches that the predetermined URL format is specific to the gateway, the predetermined URL format determined using the unique gateway identifier of the gateway (Mo: “specifying, by the jumping server, a content server, to convert an IP address of the content server to a prefix of a jumping domain name according to predetermined rules; using, by the jumping server, a pre registered domain name as a suffix of the jumping domain name; combining, by the jumping server, the jumping domain name and a URL (uniform resource locator) in the first HTTP to form the jumping URL,” ¶ [0014]).

Regarding claims 6, 13 and 20, Nakata-Elliott-Judge-Mo-Ruhlen teaches the invention of claims 1, 8 and 15, and further teaches that obtaining the management console URL comprises sending a request to the gateway using the gateway IP address and receiving the management console URL in response (Mo: “sending, by the client 

Regarding claims 7 and 14, Nakata-Elliott-Judge-Mo-Ruhlen teaches the invention of claims 1 and 8, and further teaches authenticating the administration device in response to receipt of the request (Judge: “an optional user log-in may be used to apply a policy,” ¶ [0033]).

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata, in view of Elliott, in view of Mo and further in view of Seed.

Regarding claim 21, Nakata teaches a gateway resolver apparatus comprising: 
a data repository configured to store a mapping between gateway identifiers and corresponding gateway IP addresses (Figs. 14 and 17, 94d); 
a processor configured to: 
receive, from the gateway, a gateway IP address mapped to a unique gateway identifier (Fig. 12 depicting a gateway IP address mapped to a gateway identifier; Fig. 19, T3-1); 
receive a request (Fig. 23, T11-1; Fig. 24, S41) comprising access information associated with the gateway (“The device control request destination query includes the device ID of the device 2, which is the transmission destination of the downlink packet, and the GW-ID of the corresponding GW 3,” ¶ [0220]); 

access the gateway IP address mapped to the unique gateway identifier (“When the GW 3 has the target module 94a (a Yes route in Step S44), the transceiver 91 transmits the IP address of the GW 3 as a device control request destination query response (Step S45),” ¶ [0312]) from a data repository (Figs. 14 and 17, 94d). 
While Nakata does not expressly disclose “parsing,” this is inherently required because the GW-ID is required to perform the operations disclosed by Nakata. As such, the GW-ID must be parsed from the request.
Nakata fails to teach storing and accessing the gateway IP address in a predetermined memory location at the gateway resolver. Elliott teaches storing (¶ [0049]) and accessing (¶ [0078]) an IP address in a predetermined memory location (“other information may also be entered, such as an IP address…communicates the entered information to the server 33', which then stores the information in a predetermined memory location, such as memory location Z1, of table T2 in the database 33,” ¶ [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a predetermined memory location, as taught by Elliott, into Nakata, in order to expedite memory retrieval.
Nakata-Elliott fails to teach generating a URL using the gateway IP address, the URL providing an access location to a management console of a gateway associated with the gateway identifier; and sending the URL to the administration device. Mo teaches generating a URL using the IP address, the URL providing an access location 
Nakata-Elliott-Mo fails to teach requesting a predetermined format for a management console URL; and generating a management console URL in the predetermined format based on the gateway IP address. Ruhlen teaches requesting a predetermined URL format (Fig. 1, 160) (“looking up a patterned URL from a list or database of patterned URLs,” Col. 7, lines 1-10), and generating a URL in the predetermined format (Fig. 3, 315). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a redirector, as taught by Ruhlen, into Nakata-Mo, in order to improve redirect response times by using pattern matching.


Regarding claim 22, Nakata-Elliott-Mo-Ruhlen-Seed teaches the invention of claim 21, and further teaches that generating the URL comprises using a predetermined URL format specific to the gateway associated with the unique gateway identifier, the predetermined URL format being stored in the data repository (Mo: “specifying, by the jumping server, a content server, to convert an IP address of the content server to a prefix of a jumping domain name according to predetermined rules; using, by the jumping server, a pre registered domain name as a suffix of the jumping domain name; combining, by the jumping server, the jumping domain name and a URL (uniform resource locator) in the first HTTP to form the jumping URL,” ¶ [0014]).

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata, in view of Elliott, in view of Mo, in view of Seed, and further in view of U.S. Pub. No. 2016/0142433 (“Nasu”).

Regarding claim 23,  method for resolving access information for a gateway in an internet of things (IoT) system, the method comprising: 
receiving, by a gateway resolver and from the gateway, a gateway IP address mapped to a unique gateway identifier (Fig. 12 depicting a gateway IP address mapped to a gateway identifier; Fig. 19, T3-1); 
sending, by the administration device, to the gateway resolver via the first URL, a request to resolve an IP address of the gateway, the request comprising the gateway identifier (“The device control request destination query includes the device ID of the device 2, which is the transmission destination of the downlink packet, and the GW-ID of the corresponding GW 3,” ¶ [0220]); and
accessing, by the gateway resolver, the gateway IP address mapped to the unique gateway identifier (“When the GW 3 has the target module 94a (a Yes route in Step S44), the transceiver 91 transmits the IP address of the GW 3 as a device control request destination query response (Step S45),” ¶ [0312]) from a data repository (Figs. 14 and 17, 94d).
Nakata fails to teach storing and accessing the gateway IP address in a predetermined memory location at the gateway resolver. Elliott teaches storing (¶ [0049]) and accessing (¶ [0078]) an IP address in a predetermined memory location (“other information may also be entered, such as an IP address…communicates the entered information to the server 33', which then stores the information in a predetermined memory location, such as memory location Z1, of table T2 in the database 33,” ¶ [0049]). It would have been obvious to one of ordinary skill in the art 
Nakata-Elliott fails to teach generating, by the gateway resolver, a second URL using the IP address, the second URL providing an access location to a management console of the gateway associated with the gateway identifier; receiving, by the administration device, the second URL from the gateway resolver. Mo teaches generating, by the gateway resolver, a second URL using the IP address, the second URL providing an access location to a server associated the identifier (Mo: “specifying, by the jumping server, a content server, to convert an IP address of the content server to a prefix of a jumping domain name according to predetermined rules; using, by the jumping server, a pre registered domain name as a suffix of the jumping domain name; combining, by the jumping server, the jumping domain name and a URL (uniform resource locator) in the first HTTP to form the jumping URL,” ¶ [0014]); and receiving, by the client device, the second URL from the gateway resolver (Mo: “sending, by the jumping server, the jumping URL to the client terminal; receiving, by the client terminal, the jumping URL, and sending, by the client terminal, a domain-name resolution request for resolving the jumping domain name in the jumping URL to the DNS server; receiving, by the DNS server,” ¶ [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a jumping URL, as taught by Mo, into Nakata-Elliott, in order to redirect a client to a URL as opposed to an IP address.
Nakata-Elliott-Mo fails to teach retrieving, by the gateway resolver, a predetermined URL format, based on the gateway, from a data repository; and 
Nakata-Elliott-Mo-Ruhlen fails to teach scanning a machine readable access code that is attached to the gateway. Seed teaches scanning a machine readable access code that is attached to the gateway (“a photo of a sticker, or label, on an IoT device may be used to capture identifying information about the device such as serial number, IMEI, IMSI, MAC ID, QR Code, URL, bar code, etc.,” ¶ [0100]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a machine readable code, as taught by Seed, into Nakata-Elliott-Mo-Ruhlen, in order to support a user interface that enables a service enrollee to more easily virtualize itself and its IoT devices, applications, data and users.


Regarding claim 24, Nakata-Elliott-Mo-Ruhlen-Seed-Nasu teaches the invention of claim 23, and further teaches that generating the second URL comprises using a predetermined URL format specific to the gateway associated with the unique gateway identifier, the predetermined URL format being stored in the data repository (Mo: “specifying, by the jumping server, a content server, to convert an IP address of the content server to a prefix of a jumping domain name according to predetermined rules; using, by the jumping server, a pre registered domain name as a suffix of the jumping domain name; combining, by the jumping server, the jumping domain name and a URL (uniform resource locator) in the first HTTP to form the jumping URL,” ¶ [0014]).

Regarding claim 25, Nakata-Elliott-Mo-Ruhlen-Seed-Nasu teaches the invention of claim 23, and further teaches: receiving, by the gateway resolver, a periodic .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455